Name: 82/51/EEC: Council Decision of 19 January 1982 appointing the members and alternate members of the Advisory Committee on Veterinary Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-02-04

 Avis juridique important|31982D005182/51/EEC: Council Decision of 19 January 1982 appointing the members and alternate members of the Advisory Committee on Veterinary Training Official Journal L 027 , 04/02/1982 P. 0024 - 0024*****COUNCIL DECISION of 19 January 1982 appointing the members and alternate members of the Advisory Committee on Veterinary Training (82/51/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Decision 78/1028/EEC of 18 December 1978 setting up an Advisory Committee on Veterinary Training (1), and in particular Articles 3 and 4 thereof, Whereas by Decision 80/238/EEC (2) the Council appointed: - Mr Frank Wolff a member and Mr Joseph Kremer an alternate member in the category of experts from the practising profession, - Mr Aloyse Schiltges a member and Mr Frank Wolff an alternate member in the category of experts from the veterinary science teaching institutions, - Mr Aloyse Schiltges a member and Mr Raymond Frisch an alternate member in the category of experts from the competent authorities of the Member State, for the period ending on 17 February 1983; Whereas the Luxembourg Government, to replace the aforementioned members, on 22 December 1981 nominated - Mr Arthur Besch a member and Mr Albert Huberty an alternate member in the category of experts from the practising profession, - Mr Frank Wolff a member and Mr Joseph Kremer an alternate member in the category of experts from the veterinary science teaching institutions, - Mr Raymond Frisch a member and Mr Fernand Kons an alternate member in the category of experts from the competent authorities of the Member State, HAS DECIDED AS FOLLOWS: Article 1 - Mr Arthur Besch is hereby appointed a member of the Advisory Committee on Veterinary Training in place of Mr Frank Wolff, - Mr Albert Huberty is hereby appointed an alternate member of the Advisory Committee on Veterinary Training in place of Mr Joseph Kremer, in the category of experts from the practising profession, for the remainder of the latter's terms of office, which run until 17 February 1983. Article 2 - Mr Frank Wolff is hereby appointed a member of the Advisory Committee on Veterinary Training in place of Mr Aloyse Schiltges, - Mr Joseph Kremer is hereby appointed an alternate member of the Advisory Committee on Veterinary training in place of Mr Frank Wolff, in the category of experts from the veterinary science teaching institutions, for the remainder of the latter's terms of office, which run until 17 February 1983. Article 3 - Mr Raymond Frisch is hereby appointed a member of the Advisory Committee on Veterinary Training in place of Mr Aloyse Schiltges, - Mr Fernand Kons is hereby appointed an alternate member of the Advisory Committee on Veterinary Training in place of Mr Raymond Frisch, in the category of experts from the competent authorities of the Member State, for the remainder of the latter's terms of office, which run until 17 February 1983. Done at Brussels, 19 January 1982. For the Council The President P. de KEERSMAEKER (1) OJ No L 362, 23. 12. 1978, p. 10. (2) OJ No L 52, 26. 2. 1980, p. 11.